Conviction is for possessing whisky for the purpose of sale in a dry area, punishment assessed being a fine of $100.00.
Appellant waived a jury and submitted his case to the court upon a plea of not guilty.
On the night of July 11, 1944, appellant drove a truck into the Motor Lodge Courts in Wichita Falls, which is in Wichita County, a dry area. Appellant was assigned to cabin number three. Two inspectors of the State Liquor Control Board appeared at said courts, and with appellant's consent searched the truck after appellant told them he had some whisky. They found over 600 pints of whisky in the truck. Appellant told the officers it was his whisky and that he had put his last dime into the load.
Appellant offered no testimony.
No bills of exception are brought forward. The evidence supports the judgment, and the same is affirmed.